                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA C. WOOD,                                  Case No. 19-cv-04266-MMC
                                                         Plaintiff,                       ORDER DENYING PLAINTIFF'S
                                  8
                                                                                          MOTION FOR PRELIMINARY
                                                   v.                                     INJUNCTION
                                  9

                                  10     COUNTY OF CONTRA COSTA, et al.,                  Re: Dkt. No. 13
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of a "Motion for Order for a Preliminary Injunction," filed

                                  14   August 23, 2019, by plaintiff Andrea C. Wood, who proceeds pro se. Having read and

                                  15   considered the motion, the Court rules as follows. 1

                                  16          In her Amended Complaint ("AC"), plaintiff alleges the named defendants,

                                  17   including Judge Lois Haight ("Judge Haight") of the Superior Court of California, in and

                                  18   for the County of Contra Costa (see AC ¶ 7), deprived plaintiff of her federal constitutional

                                  19   rights in connection with "DFCS proceedings" conducted in state court (see AC ¶ 16). By

                                  20   the instant motion, plaintiff seeks an order "void[ing] the March 5, 2018 and August 14,

                                  21   2018 determinations of [Judge] Haight" (see Pl.'s Mot. at 4),2 on the asserted basis

                                  22   plaintiff was denied "procedural due process" and other federal rights in the course of the

                                  23   state court proceedings (see, e.g., id. at 8-9).

                                  24          As set forth below, the motion will be denied.

                                  25
                                              1
                                  26              To date, none of the defendants has appeared.
                                              2
                                  27           Although the AC contains no specific reference to any determinations made on
                                       March 5, 2018, or on August 14, 2018, the Court understands said orders to have been
                                  28   issued in the course of the state court proceedings referenced in the AC.
                                  1           First, a district court "lacks authority" to grant a preliminary injunction where such

                                  2    requested order would not "grant relief of the same character as that which may be finally

                                  3    granted." See Pacific Radiation Oncology, LLC v. Queen's Medical Center, 810 F.3d

                                  4    631, 636 (9th Cir. 2015). Here, in the AC, plaintiff states she does not seek an order

                                  5    "overturning" any orders issued by the state court. (See AC ¶ 16.) In other words,

                                  6    plaintiff does not seek a judgment that would void any of Judge Haight's orders. Under

                                  7    such circumstances, the requested preliminary injunction seeks relief of a character that

                                  8    plaintiff herself has disavowed, and, consequently, the motion fails for that reason. See

                                  9    Pacific Radiation Oncology, 810 F.3d at 636.

                                  10          Moreover, even if plaintiff had requested in her AC the relief she seeks in her

                                  11   motion for a preliminary injunction, said motion still would fail, as such relief, in light of the

                                  12   "Rooker–Feldman doctrine," cannot be sought in federal district court. See Exxon Mobil
Northern District of California
 United States District Court




                                  13   Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 283 (2005) (citing Rooker v. Fidelity

                                  14   Trust Co., 263 U.S. 413 (1923) and District of Columbia Court of Appeals v. Feldman,

                                  15   460 U.S. 462 (1983)). In particular, as discussed in both Rooker and Feldman, federal

                                  16   authority to review state court judgments is vested exclusively in the United States

                                  17   Supreme Court. See Exxon Mobil Corp., 544 U.S. at 291–92; see also 28 U.S.C. § 1257.

                                  18   In both Rooker and in Feldman, the losing party in a state court case filed suit in federal

                                  19   court, complaining of injury caused by an erroneous state court judgment and seeking

                                  20   review of that judgment, see id. at 291, and, in each instance, the Supreme Court held

                                  21   the district court lacked jurisdiction to consider those claims, see id. at 291–92. Here, as

                                  22   in Rooker and Feldman, plaintiff seeks relief from state court orders on the ground those

                                  23   orders were erroneously entered by the state court. Consequently, this Court likewise

                                  24   lacks jurisdiction to consider such claims.

                                  25          Accordingly, plaintiff's motion for a preliminary injunction is hereby DENIED.

                                  26          IT IS SO ORDERED.

                                  27   Dated: August 28, 2019
                                                                                                  MAXINE M. CHESNEY
                                  28                                                              United States District Judge
                                                                                       2
